ON PETITION FOR REHEARING AND PETITION FOR REHEARING EN BANC
PER CURIAM:
Appellee’s petition for rehearing calls to our attention that we erred in stating that the Regulation, 26 C.F.R. § 1.482-2 (1972), was not brought to the Tax Court’s attention. We withdraw the sentence to that effect. Our opinion should not be read as considering or deciding any issue as to the validity of the Regulation nor as to its applicability to this specific situation. We in nowise intend that the Tax Court be bound by our decision to apply that Regulation to this case on remand. The Regulation was *809discussed merely to demonstrate that it consistently applied the same interpretation to the underlying statute that we required be followed in our opinion. Except as stated herein, we adhere to our original opinion.
No member of this panel nor Judge in regular active service on the Court having requested that the Court be polled on rehearing en banc, (Rule 35, Federal Rules of Appellate Procedure; Local Fifth Circuit Rule 12), the Petition for Rehearing En Banc is denied.
The mandate shall reissue immediately.